DETAILED ACTION
This communication is in response to the Application filed on 15 July 2020. Claims 1-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 September 2020, 04 April 2022, and 05 May 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-9, 13-15, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200073938, hereinafter referred to as Losalka et al.


Regarding claim 1, Losalka et al. discloses a method for providing conversational explanations, comprising: 

2receiving, by one or more processors (Losalka et al., para [0006]), a user query (“In the FIG. 2 example, is it assumed that a “Health Care” conversation workspace is selected in step 202, such as for a virtual assistant that assists users in answering questions related to health, medication and other issues,” Losalka et al., para [0044].); 

3determining, by the one or more processors, a classification for the user query 4based at least in part on a predefined rule set (“The initial steps during execution of an automated dialog system may be to classify user input into one of the intents specified in an associated conversation workspace, and to detect entities,” Losalka et al., para [0022].); 

5identifying, by the one or more processors, a set of decision features 6associated with a decision generated by a machine-learning model, the decision being 7identified based at least in part on the user query and the classification (“LIME is a tool for providing human-interpretable explanations for a model (e.g., a machine learning or other type of “black box” model). LIME is useful for providing an ability to explain what a particular model is doing, such as by providing links between features of an input that explain why a particular output is achieved. In the context of conversation workspaces, this may involve identifying which word(s) or phrase(s) in an example input result in classification to particular intents or nodes thereof in the conversation workspace. By comparing the LIME results for example input and generated test cases, a user or client is able to determine why misclassification occurred, without requiring a deep understanding of how the underlying machine learning or other black box model works,” Losalka et al., para [0030]. The examiner notes that the nodes serve as decision features.); 

8identifying, by the one or more processors, an explanation chain from a 9plurality of explanation chains based at least in part on the user query, the explanation chain 10describing a logical chain of explanations associated with a decision making process related 11to the machine-learning model (“FIG. 1 also shows an automated dialog hardening system 102 coupled to the automated dialog system 101. The automated dialog hardening system 102 may be used in some embodiments to automatically generate a user-explainable test case for conversation workspace 110 in the automated dialog system 101 and to provide for training or retraining of the automated dialog system 101 to handle adverse test cases to improve performance of the automated dialog system 101,” Losalka et al., para [0018]. And, “LIME is a tool for providing human-interpretable explanations for a model (e.g., a machine learning or other type of “black box” model). LIME is useful for providing an ability to explain what a particular model is doing, such as by providing links between features of an input that explain why a particular output is achieved. In the context of conversation workspaces, this may involve identifying which word(s) or phrase(s) in an example input result in classification to particular intents or nodes thereof in the conversation workspace. By comparing the LIME results for example input and generated test cases, a user or client is able to determine why misclassification occurred, without requiring a deep understanding of how the underlying machine learning or other black box model works,” Losalka et al., para [0030].); and 

12providing, by the one or more processors, a response to the user query based at 13least in part on the explanation chain and the set of decision features (“FIG. 2 depicts a processing flow 200 for hardening a conversation workspace of an automated dialog system. The processing flow 200 begins with step 200, selecting a conversation workspace and initiating a search for test cases which result in misclassification in that conversation workspace. In the FIG. 2 example, is it assumed that a “Health Care” conversation workspace is selected in step 202, such as for a virtual assistant that assists users in answering questions related to health, medication and other issues,” Losalka et al., para [0044]. See also Losalka et al., fig. 2.).
As to claim 9, device claim 9 and method claim 1 are related as method and device of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 9 is similarly rejected under the same rationale as applied above with respect to method claim. And, Losalka et al., para [0006], teaches instructions, memory, CRM, and processor(s). 
As to claim 15, CRM claim 15 and method claim 1 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to method claim. And, Losalka et al., para [0006], teaches instructions, memory, CRM, and processor(s). 

1Regarding claim 6, Losalka et al. discloses the method of claim 1, wherein the classification indicating the user 2query is one of: i) a factoid question, ii) a personalized question (Losalka et al., para [0044]. Here, the user asks a question related to his/her health.), or iii) a transactional 3request.  

1Regarding claim 7, Losalka et al. discloses the method of claim 1, further comprising: 

receiving input data associated with a user (“Intents are categories in a conversation workspace 110 that define a user's purpose (e.g., ordering food, turning on or off a device, etc.),” Losalka et al., para [0017].);

3generating a decision based at least in part by providing the input data to 4machine-learning model, wherein classifying the input data causes the machine-learning 5model to generate the set of decision features associated with the decision (Losalka et al., para [0022] and [0030].); and 

6associating the input data with the set of decision features associated with the 7decision (Losalka et al., para [0016] and [0030]. The examiner notes that the condition node is associated with a decision feature.).
As to claim 13, device claim 13 and method claim 7 are related as method and device of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim. And, Losalka et al., para [0006], teaches instructions, memory, CRM, and processor(s). 
As to claim 19, CRM claim 19 and method claim 7 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to method claim. And, Losalka et al., para [0006], teaches instructions, memory, CRM, and processor(s). 

Regarding claim 8, Losalka et al. discloses the method of claim 1, wherein the explanation chain is generated 2from a corpus of supporting documents related to the decision making process (“An automated dialog or conversation system may include both a procedural program and a text classifier,” Losalka et al., para [0051]. Also, Losalka et al., para [0030] describes a decision making process via nodes and explaining why a particular output is achieved.).
As to claim 14, device claim 14 and method claim 8 are related as method and device of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to method claim. And, Losalka et al., para [0006], teaches instructions, memory, CRM, and processor(s). 
As to claim 20, CRM claim 20 and method claim 8 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to method claim. And, Losalka et al., para [0006], teaches instructions, memory, CRM, and processor(s). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 10, 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200073938, hereinafter referred to as Losalka et al., in view of US 20200334568, hereinafter referred to as Liden et al.

1Regarding claim 2, Losalka et al. discloses the method of claim 1, further comprising: 

2managing, by one or more processors, a decision log associated with the 3machine-learning model, the machine-learning model being trained to provide a decision 4based at least in part on input data, the decision log storing sets of decision features of the 5decisions provided by the machine-learning model (Losalka et al., para [0027] teaches training using test cases where the results/decisions are known (i.e., decision logs).); and 

6generating, by the one or more processors, the plurality of explanation chains 7from a corpus of supporting documents based at least in part on generating discourse trees 8from the corpus of supporting documents, wherein each discourse tree comprises nodes relationship 10between two fragments of a document and i) terminal nodes representing the fragments (Losalka et al., para [0016], teaches a tree structure with conditional nodes.). 

Losalka et al., though, does not specifically disclose the edges of the discourse trees. 

Liden et al. is cited to disclose edges of the discourse trees (Liden et al., para [0047] and fig. 3 illustrate decision branches and (non)terminal nodes representing dialog training.). Liden et al. benefits Losalka et al. by providing techniques for updasting chatbot functionality in an efficient manner (Liden et al., para [0005]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Losalka et al. with those of Liden et al. to improve the dialog systems of Losalka et al.   
As to claim 10, device claim 10 and method claim 2 are related as method and device of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 10 is similarly rejected under the same rationale as applied above with respect to method claim. And, Losalka et al., para [0006], teaches instructions, memory, CRM, and processor(s). 
As to claim 16, CRM claim 16 and method claim 10 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to method claim. And, Losalka et al., para [0006], teaches instructions, memory, CRM, and processor(s). 

1Regarding claim 4, Losalka et al., as modified by Liden et al., discloses the method of claim 2, wherein generating the plurality of explanation 2chains further comprises: 

3constructing, from a body of text, a discourse tree representing rhetorical relationships between one or more fragments of the body of text (Losalka et al., para [0016], describes a dialog tree representing dialog flow (i.e., rhetorical relationships).); ORA200425-US-NP50

determining, from the discourse tree, that a first fragment and a second fragment of the one or more fragments are not connected by a common entity (Liden et al., fig. 3(A)(304B) shows the entity “pizza” in the text fragment “Order a pizza?”, which is used for constructing the query search. However, the fragment “I’m hungry” is not connected by this entity.); 

forming a query with an entity of the first fragment (Liden et al., para [0030].);

8obtaining a candidate search result corresponding to the query (Liden et al., para [0042] and fig. 2.); 

9generating an additional discourse tree from the candidate search result (“GUI 200 may also include a search field 206, allowing a developer to insert a query for training dialogs, and existing training dialogs can be searched based upon the received query,” Liden et al., para [0042].); and 

10responsive to determining that the additional discourse tree includes a 11rhetorical relationship between a first entity of the first fragment and a second entity of the 12second fragment, forming a complete discourse tree based on inserting the additional 13discourse tree as a sub-tree of the discourse tree (Liden et al., fig. 3A(304C)(304E) shows the insertion of additional discourse sub-trees.).  
As to claim 11, device claim 11 and method claim 4 are related as method and device of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to method claim. And, Losalka et al., para [0006], teaches instructions, memory, CRM, and processor(s). 
As to claim 17, CRM claim 17 and method claim 4 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to method claim. And, Losalka et al., para [0006], teaches instructions, memory, CRM, and processor(s). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over over US 20200073938, hereinafter referred to as Losalka et al., in view of “A Reinforcement Learning Framework for Explainable Recommendation”, hereinafter referred to as Wang et al. 

1Regarding claim 3, Losalka et al. discloses the method of claim 2, but not wherein generating the plurality of explanation 2chains is performed as an offline process. Wang et al. is cited to disclose generating the plurality of explanation 2chains is performed as an offline process (“Finally, we evaluate the effectiveness of our method by using both offline experiments and evaluation with human subjects. We demonstrate that our method can effectively explain different recommender systems, including collaborative filtering methods such as NMF [16] and deep-learning-based models such as CDL [17],” Wang et al., p. 588, col. 1, last paragraph.). Wang et al. benefits Losalka et al. by providing offline experiments that demonstrate that the method can well explain deep-learning-based models (Wang et al., Abstract). Therefore, it would be obvious for one skilled in the art to combine the teachings of Losalka et al. with those of Wang et al. to enhance the automated testing of the dialog system of Losalka et al.

Claim(s) 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200073938, hereinafter referred to as Losalka et al., in view of US 20200334568, hereinafter referred to as Liden et al., and further in view of US 20100332475, hereinafter referred to as Birdwell et al.

1Regarding claim 5, Losalka et al., as modified by Liden et al., discloses the method of claim 4, but not further comprising indexing the decision log 2associated with the machine-learning model and the complete discourse tree. Birdwell et al. is cited to disclose indexing the decision log 2associated with the machine-learning model and the complete discourse tree (“The Boolean expressions that describe each cluster form a test that can be applied to any data record. These tests can be utilized to form a decision tree that sequentially applies tests to assign the record to a cluster, and therefore to a descent path through the database index,” Birdwell et al., para [0147].). Birdwell et al. benefits Losalka et al. by providing database search and retrieval methods that are highly efficient due to in-memory database index and dynamic indexing methodology (Birdwell et al., para [0047). Therefore, it would be obvious for one skilled in the art to combine the teachings of Losalka et al. with those of Birdwell et al. to improve the efficiency of the dialog system of Losalka et al.
As to claim 12, device claim 12 and method claim 5 are related as method and device of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to method claim. And, Losalka et al., para [0006], teaches instructions, memory, CRM, and processor(s). 
As to claim 18, CRM claim 18 and method claim 5 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim. And, Losalka et al., para [0006], teaches instructions, memory, CRM, and processor(s). 

Conclusion
Other related prior art is listed in the attached PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2659